Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 10-12, applicant claims “at least one variable including: …” followed by four options that appear to be alternatively usable.  However, a list of alternatives is not definite unless the group is a closed group (a group “consisting of” the alternatives listed).  It appears that the alternatives here are not a closed group because the claim language uses the open term “including” before setting forth the list of alternatives. It is also not clear that the list of variables is meant to be claimed in the alternative or if all of the variables listed are required to meet the claim.  For the purpose of this Office Action, it is assumed that only one of the listed variables is required to meet the claim and the variable must be selected from the group listed in the claim.  Similar language is found in claims 9 and 14.  Correction is required.
	In claim 6, lines 2-3, it is not clear what applicant means by “at least one of the variables including: (i), (ii), (iii), and (iv)”.
	In claim 9, line 12, the period “.” must be deleted or changed to a semi-colon “;” because the claim does not end on line 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-10, and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Edelin et al. (PGPub 2020/0114992).
Edelin teaches a work machine 100 comprising: a first idler wheel 118; a drivable track 122 engaged with the first idler wheel; an actuator 226 coupled to the first idler wheel and configured to move the first idler wheel between a first position in which the drivable track experiences a first tension and a second position in which the drivable track experiences a second tension different than the first tension (pressure is adjusted to adjust tension; see para [0018], lines -14).  A controller (ECM 310) is configured to send a signal to cause the actuator to move the first idler wheel between the first position and the second position based on: (I) a pressure of the actuator (pressure sensor 250 senses actuator pressure) when the idler wheel is in the first position and (II) at least one variable including: (i) the geometry of the drivable track (operating life of the track, operating life or tension adjustment system, pressure in actuator; see para [0042], lines 7-12), (ii) the mass of the drivable track, (iii) the tractive load (engine load) on the work machine; and (iv) the speed of the work machine (para [0042], lines 7-8).  
Regarding claim 3, Edelin teaches a pressure-determining device (system 300 including reservoir 246, valve 248, pressure sensor 250, pump 252, and fluid lines 254) operatively coupled to the controller, fluidly coupled to the actuator 226, and configured to measure or adjust a pressure of the actuator.  
Regarding claim 4, in Edelin, a pressure sensor 250 is configured to measure the pressure of the actuator 226; and wherein the controller 310 is configured to receive a signal from the pressure sensor indicative of the pressure of the actuator (see Figure 3).
Regarding claim 5, Edelin teaches a pressure control valve 248 electrically coupled to the controller 310 and configured to adjust the pressure of the actuator 226; wherein the controller is configured to send a signal to the pressure control valve to adjust the pressure of the actuator to a target pressure; and wherein the actuator is at the target pressure when the idler wheel is in the second position.  
Regarding claim 6, Edelin teaches that the controller is configured to determine a critical pressure based on the pressure of the actuator when the idler wheel is in the first position at least one of the variables including: (i), (ii), (iii), and (iv) (adjustable pressure settings correspond to different critical pressures and are based on the pressure of the actuator and additional variables; see para [0042], lines 1-12).
Regarding claims 7 and 8, Edelin teaches the target pressure is higher and lower than the critical pressure in that it teaches a threshold range that allows the target pressure to be higher or lower than a specific critical middle of the range.  
Regarding clam 9, Edelin teaches a work machine comprising all of the structure, as described above, including at two drive assemblies, each drive assembly including all of the claimed elements.
Regarding claim 10, each drive assembly includes a separate actuator and actuator controls for independent adjustment of the actuator. 
Regarding claim 14, Edelin teaches a method of operating a work machine comprising: determining at least one harmonizing variable including: (i) the geometry of a drivable track of the work machine, (ii) the mass of the drivable track, (iii) the tractive load on the work machine; and (iv) the speed of the work machine; and adjusting a tension of the drivable track based on the at least one determined harmonizing variable, as discussed above, to prevent vibrations of the work machine (preventing vibration is an intended use).  
Regarding claim 15, the step of adjusting the tension of the drivable track includes extending or retracting an actuator coupled to an idler wheel that is engaged with the drivable track; and wherein extending or retracting an actuator includes adjusting a pressure of the actuator.  
Regarding claim 16, Edelin teaches determining a critical pressure (a variable pressure setting within a specified range) of the actuator based on the determined at least one harmonizing variable, wherein, at the critical pressure, vibrations of the work machine are induced (vibrations are continuously induced in the operation of a tracked work machine).  
Regarding claims 17 and 18, Edelin teaches that the step of adjusting the tension in the drivable track includes adjusting the pressure of the actuator to a target pressure that is higher or lower than the critical pressure (Edelin teaches a range within which a critical pressure would be located and the target pressure is at the end points of the range so it can be above or below a specific critical pressure).  
Regarding claim 19, Edelin further teaches determining, continuously, the speed of the work machine; and adjusting the pressure of the actuator if the determined speed of the work machine causes the actuator to be placed at the critical pressure (vehicle speed is a criteria for determining a critical/variably set pressure range).  
Regarding claim 20, Edelin teaches determining, continuously, the tractive load on the work machine; and adjusting the pressure of the actuator if the determined tractive load (engine load) on the work machine causes the actuator to be placed at the critical pressure.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Edelin in view of Sauvageau (USPN 10,640,162).
Regarding claim 2, Edelin shows a track arrangement having only one idler wheel and a drive sprocket at the same elevation as the idler, rather than a drive sprocket positioned above first and second idlers.  However, it does teach that the track arrangement can be a high drive track configuration (see para [0017]), which is a type of track configuration that typically includes front and rear idlers and an elevated drive sprocket.  
Sauvageau shows a hitch drive track arrangement 20, with an active tensioning mechanism, that includes front and rear idlers 44, 48, and a drive sprocket 22 positioned above the idler wheels, wherein an actuator 200 is configured to control movement of the first idler wheel relative to the drive sprocket and the second idler wheel.  Sauvageau shows two front and two rear track assemblies and suggests configuring all of the track assemblies the same.
It would have been obvious to one of ordinary skill in the art to provide configure the track arrangement of Edelin to have front and rear idlers and a drive sprocket above the idlers, as taught by Sauvageau, in order to optimize tensioning in a high drive track assembly.
Regarding claims 11-13, it would have been obvious to provide the tension controlling arrangement of Edelin on each track of a vehicle having four track assemblies, two front track assemblies and two rear track assemblies, as taught by Sauvageau, in order to optimize track tensioning in a vehicle with four tracks.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tomaru teaches a track tensioning system including a hydraulic cylinder that is controlled in response to detected cylinder pressure and an addition variable. It also teaches controlling tension to avoid rattling/vibration (see para [0062], lines 1-4).
Smith, Bliss, Anderfaas, Satzler, Brandstadter, Isaacson, and Henry teach active tension control arrangements.
Vijk teaches providing load sensors to detect tractive effort at each track.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/ab/